 


 HCON 316 ENR:  Providing for a conditional adjournment of the House of Representatives and a conditional recess or adjournment of the Senate.
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 316 
 
 
March 14, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
 Providing for a conditional adjournment of the House of Representatives and a conditional recess or adjournment of the Senate. 
 
 
That when the House adjourns on the legislative day of Thursday, March 13, 2008, or Friday, March 14, 2008, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday, March 31, 2008, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on any day from Thursday, March 13, 2008, through Friday, March 28, 2008, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Monday, March 31, 2008, or such other time on that day as may be specified in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first.  2.The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
